 1                                                                                                 O
                                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8
                            United States District Court
 9
                            Central District of California
10
11   U.S. Bank Trust N.A., etc.,                       Case № 2:19-CV-010279-ODW (Ex)
12                         Plaintiff,
13                                                     ORDER REMANDING CASE TO
            v.
14                                                     STATE COURT
     Myron Hale, et al.,
15                         Defendants.
16
17          The Court sua sponte REMANDS this action to the California Superior Court
18   for the County of Los Angeles for lack of subject matter jurisdiction, as set forth
19   below.1
20          “The right of removal is entirely a creature of statute and ‘a suit commenced in
21   a state court must remain there until cause is shown for its transfer under some act of
22   Congress.’” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002) (quoting
23   Great N. Ry. Co. v. Alexander, 246 U.S. 276, 280 (1918)). Generally, where Congress
24   has acted to create a right of removal, those statutes are strictly construed against
25   removal jurisdiction. Id.; Nevada v. Bank of Am. Corp., 672 F.3d 661, 667 (9th Cir.
26   2012); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
27   1
      After carefully considering the Notice of Removal, the Court deems the matter appropriate for sua
28   sponte decision. United Inv’rs Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir.
     2004).
 1         Unless otherwise expressly provided by Congress, a defendant may remove
 2   “any civil action brought in a State court of which the district courts of the United
 3   States have original jurisdiction.” 28 U.S.C. § 1441(a); Dennis v. Hart, 724 F.3d
 4   1249, 1252 (9th Cir. 2013). The removing defendant bears the burden of establishing
 5   federal jurisdiction. Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 682 (9th Cir.
 6   2006); Gaus, 980 F.2d at 566-67. “Under the plain terms of § 1441(a), in order
 7   properly to remove [an] action pursuant to that provision, [the removing defendant]
 8   must demonstrate that original subject-matter jurisdiction lies in the federal courts.”
 9   Syngenta Crop Prot., 537 U.S. at 33. Failure to do so requires that the case be
10   remanded, as “[s]ubject matter jurisdiction may not be waived, and . . . the district
11   court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n v.
12   Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). “If at any time before final
13   judgment it appears that the district court lacks subject matter jurisdiction, the case
14   shall be remanded.” 28 U.S.C. § 1447(c). It is “elementary that the subject matter
15   jurisdiction of the district court is not a waivable matter and may be raised at anytime
16   by one of the parties, by motion or in the responsive pleadings, or sua sponte by the
17   trial or reviewing court.” Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n.2 (9th
18   Cir. 1988).
19         From a review of the Notice of Removal and the state court records provided, it
20   is evident that the Court lacks subject matter jurisdiction over the instant case, for the
21   following reasons.
22   A.    Federal Question Jurisdiction
23         No basis for federal question jurisdiction has been identified
24         The Complaint does not include any claim “arising under the Constitution,
25   laws, or treaties of the United States.” 28 U.S.C. § 1331.
26         Removing defendant(s) asserts that the affirmative defenses at issue give rise to
27   federal question jurisdiction, but “the existence of federal jurisdiction depends solely
28   on the plaintiff’s claims for relief and not on anticipated defenses to those claims.”




                                                 2
 1   ARCO Envtl. Remediation, L.L.C. v. Dept. of Health and Envtl. Quality, 213 F.3d
 2   1108, 1113 (9th Cir. 2000). An “affirmative defense based on federal law” does not
 3   “render[] an action brought in state court removable.” Berg v. Leason, 32 F.3d 422,
 4   426 (9th Cir. 1994). A “case may not be removed to federal court on the basis of a
 5   federal defense . . . even if the defense is anticipated in the plaintiff’s complaint, and
 6   even if both parties admit that the defense is the only question truly at issue in the
 7   case.” Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 14 (1983).
 8         Removing defendant(s) has not alleged facts sufficient to show that the
 9   requirements for removal under 28 U.S.C. § 1443 are satisfied. Section 1443(1)
10   provides for the removal of a civil action filed “[a]gainst any person who is denied or
11   cannot enforce in the courts of such State a right under any law providing for the equal
12   civil rights of citizens of the United States . . . .” Even assuming that the removing
13   defendant(s) has asserted rights provided “by explicit statutory enactment protecting
14   equal racial civil rights,” Patel v. Del Taco, Inc., 446 F.3d 996, 999 (9th Cir. 2006)
15   (citation omitted), defendant(s) has not identified any “state statute or a constitutional
16   provision that purports to command the state courts to ignore the federal rights” or
17   pointed “to anything that suggests that the state court would not enforce [defendant’s]
18   civil rights in the state court proceedings.” Id. (citation omitted); see also Bogart v.
19   California, 355 F.2d 377, 381–82 (9th Cir. 1966) (holding that conclusionary
20   statements lacking any factual basis cannot support removal under § 1443(1)). Nor
21   does § 1443(2) provide any basis for removal, as it “confers a privilege of removal
22   only upon federal officers or agents and those authorized to act with or for them in
23   affirmatively executing duties under any federal law providing for equal civil rights”
24   and on state officers who refuse to enforce discriminatory state laws.            City of
25   Greenwood v. Peacock, 384 U.S. 808, 824 & 824 n.22 (1966).
26   B.    Diversity Jurisdiction.
27         Diversity jurisdiction is lacking, and this case is not removable on that basis.
28   Every defendant is not alleged to be diverse from every plaintiff. 28 U.S.C. § 1332(a).




                                                 3
 1   The removing defendant(s) has not plausibly alleged that the amount in controversy
 2   requirement has been met. Id.; see Dart Cherokee Basin Operating Co. v. Owens, 135
 3   S. Ct. 547, 554 (2014). Removing defendant(s) is a citizen of California. 28 U.S.C.
 4   § 1441(b)(2).
 5   C.    Other
 6         This is the fourth attempt by defendant to remove the underlying case, LASC
 7   19STUD05004, to this Court. See U.S. Bank Trust, N.A. v. Hale et al., 19-cv-06495-
 8   RGK (PLAx), dism’d Aug. 6, 2019; U.S. Bank Trust, N.A. v. Hale et al., 19-cv-6955-
 9   CAS (PLAx), dism’d Aug. 14, 2019; U.S. Bank Trust, N.A. v. Hale et al., 19-cv-9938-
10   CAS (AFMx), dism’d Nov. 25, 2019.
11
12         For the foregoing reasons, IT IS THEREFORE ORDERED that this matter
13   be, and hereby is, REMANDED to the Superior Court of California, Case
14   No. 19STUD05004, Los Angeles County Superior Court, 111 North Hill Street, Los
15   Angeles, CA 90012, for lack of subject matter jurisdiction.
16
17         IT IS SO ORDERED.
18
19         December 9, 2019
20
21                               ____________________________________
22                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28




                                                4
